Exhibit 10.3

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Option Agreement (the “Agreement”) is made between Qwest Communications
International Inc., a Delaware corporation (the “Company”),
and                           (the “Optionee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to afford the Optionee the
opportunity to purchase shares of Company Common Stock, par value $.01 per share
(the “Common Shares”).

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      DEFINITIONS; CONFLICTS.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan.  The terms and provisions of the Plan are
incorporated herein by reference.  In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the terms and provisions of the Plan shall govern and control. 
In the event of a conflict or inconsistency between the terms and conditions of
this Agreement and any agreement between Optionee and U S WEST, Inc. and/or its
subsidiaries, the terms and conditions of this Agreement shall govern and
control.  In the event of a conflict or inconsistency between the terms and
conditions of this Agreement and any employment agreement between Company and
Optionee (other than an agreement between the Optionee and U S WEST, Inc. and/or
its subsidiaries), such employment agreement shall govern.

 

2.                                      GRANT OF OPTIONS.

 

The Company hereby grants to the Optionee the right and option (the “Option” or
“Options”) to purchase up to, but not exceeding in the
aggregate,                      Common Shares, on the terms and conditions
herein set forth.  This grant is made and effective as of                     
(the “Grant Date”).

 

3.                                      PURCHASE PRICE.

 

The purchase price of each Common Share covered by the Option shall
be                             (the “Purchase Price”).

 

4.                                      TERM OF OPTIONS.

 

The term of the Option shall be ten years from the Grant Date, subject to
earlier termination as provided in Sections 6 and 8 hereof.

 

--------------------------------------------------------------------------------


 

5.                                      VESTING OF OPTIONS.

 

The Option, subject to the terms, conditions and limitations contained herein,
shall vest and become exercisable with respect to the Common Shares in one-third
installments upon each of the first three anniversaries following the Grant
Date; provided that, with respect to each installment, the Optionee has remained
in continuous employment with the Company from the Grant Date until the date
such installment is designated to vest.

 

Notwithstanding the vesting schedule set forth above, the Options will vest and
become immediately exercisable in the event of the Optionee’s death or
Disability and under the circumstances described in Section 7 below.

 

6.                                      TERMINATION OF EMPLOYMENT.

 

(a)                                  Termination of Employment for Reasons other
than Death, Disability, Retirement or Cause.  In the event the Optionee’s
employment with the Company terminates for reasons other than Optionee’s death,
Disability, Retirement or Cause, the Option shall remain exercisable for a
period of up to 90 calendar days after the date of Optionee’s termination of
employment (but not beyond the term of the Option), to the extent vested and
exercisable on the date  of Optionee’s termination of employment.

 

(b)                                 Termination of Employment Because Optionee
Dies, Becomes Disabled or Retires.  In the event Optionee’s employment with the
Company terminates because Optionee dies, becomes Disabled (as defined in the
Plan) or Retires, the Option shall remain exercisable for two years after
Optionee’s termination of employment (but not beyond the term of the Option), to
the extent vested and exercisable at the time Optionee’s employment terminated. 
For purposes of this Agreement, the terms “Retire” and “Retirement” shall mean
that, at the time of Optionee’s termination of employment, Optionee meets  one
of the following age and service combinations:

 

 

 

Age at Retirement

 

Term of Employment
(as defined in the
Qwest Pension Plan)

Combination 1

 

Any Age

 

at least 30 years

Combination 2

 

50-54

 

at least 25 years

Combination 3

 

55-59

 

at least 20 years

Combination 4

 

60-64

 

at least 15 years

Combination 5

 

65 and older

 

at least 10 years

 

(c)                                  Termination of Employment for Cause.  In
the event Optionee’s employment with the Company is terminated by the Company
for Cause, the Option shall be forfeited as of the date of such termination,
whether or not otherwise vested or exercisable on such date. For purposes of
this Agreement, “cause” shall mean:

 

(1)                                  Commission of an act deemed by the Company
in its sole discretion to be an act of dishonesty, fraud, misrepresentation or
other act of

 

2

--------------------------------------------------------------------------------


 

moral turpitude that would reflect negatively upon Qwest or compromise the
effective performance of Optionee’s duties;

 

(2)                                  Unlawful conduct that would reflect
negatively upon Qwest or compromise the effective performance of Optionee’s
duties, as determined by the Company in its sole discretion;

 

(3)                                  Conviction of (or pleading nolo contendere
to) any felony or a misdemeanor involving moral turpitude;

 

(4)                                  Continued failure to substantially perform
Optionee’s duties to the satisfaction of his or her supervisor (other than such
failure resulting from Optionee’s incapacity due to physical or mental illness)
after the delivery of written notice to Optionee specifically identifying the
manner in which Optionee has failed to substantially perform his or her duties
and Optionee has been afforded a reasonable opportunity to substantially perform
his or her duties; or

 

(5)                                  A willful violation of the Qwest Code of
Conduct or other Qwest policies that would reflect negatively upon Qwest or
compromise the effective performance of Optionee’s duties, as determined by the
Company in its sole discretion.

 

(d)                                 Unvested Options Forfeited Upon Termination
of Employment.  Any portion of the Option that has not vested as of the date
Optionee’s employment terminates shall be forfeited immediately upon termination
of Optionee’s employment with the Company.

 

7.                                      CHANGE IN CONTROL.

 

Subject to the conflict provisions in Paragraph 1 of this Agreement, in the
event of a Change in Control, the Option shall vest in full and become
immediately exercisable and shall remain vested and exercisable during the
remaining term thereof.

 

8.                                      FORFEITURE OF OPTION.

 

(a)                                  Performance for Competitors. 
Notwithstanding any other provision of this Agreement, Optionee shall
immediately forfeit all rights under the Option, if, Optionee accepts employment
with a Competitor (as defined herein) or during the 18 month period beginning on
the date of Optionee’s termination of employment, Optionee owns more than 2% of
the common stock of, or is employed by, advises, represents or assists in any
other way any Competitor and if the Company, in its sole discretion, determines
that such actions by Optionee are, or could be, detrimental to the Company.   
For the purposes of this Agreement, “Competitor” means a person or entity that
competes with, or intends to compete with, the Company with respect to any
product sold or service performed by the Company in any state or country in
which the Company sells such products or performs such services, and if the
Company, in its sole discretion, determines that such actions by Grantee are

 

3

--------------------------------------------------------------------------------


 

detrimental to the Company.  Notwithstanding the foregoing, if Optionee is an
attorney, Optionee may, subject to the applicable rules of ethics and the
nondisclosure provisions herein, perform services solely in his or her capacity
as an outside attorney on behalf of any person or entity, even if such person or
entity competes with Qwest or sells goods or services similar to those Qwest
sells.

 

(b)                                 Non-solicitation of Employees. 
Notwithstanding any other provision of this Agreement, Optionee shall
immediately forfeit all rights under the Option, if, during the one-year period
beginning on the date of Optionee’s termination of employment, Optionee induces
any employee of Qwest to leave Qwest’s employment, and if the Company, in its
sole discretion, determines that such actions by Optionee are detrimental to the
Company.

 

(c)                                  Nondisclosure.  Optionee will not disclose
outside of the Company or to any person within the Company who does not have a
legitimate business need to know, any Confidential Information (as defined
below) during Optionee’s employment with the Company.  Optionee will not
disclose to anyone or make any use of any Confidential Information of the
Company after Optionee’s employment with the Company ends for any reason, except
as required by law after timely notice is given by Optionee to the Company. 
This agreement not to disclose or use Confidential Information means, among
other things, that Optionee, for a period of 18 months beginning on the
effective date of the termination of Optionee’s employment with the Company or
any other Qwest entity for any reason, may not take or perform a job whose
responsibilities would likely lead Optionee to disclose or use Confidential
Information.  Optionee acknowledges and agrees that the assumption and
performance of such responsibilities, in that situation, would likely result in
the disclosure or use of Confidential Information and would likely result in
irreparable injury to the Company.  Moreover, during Optionee’s employment with
the Company, Optionee shall not disclose or use for the benefit of the Company,
himself or any other person or entity any confidential or trade secret
information belonging to any former employer or other person or entity to which
Optionee owes a duty of confidence or nondisclosure of such information.  If a
court determines that this provision is too broad, Optionee and Company agree
that the court shall modify the provision to the extent (but not more than is)
necessary to make the provision enforceable. “Confidential Information” means
any oral or written information not generally known outside of the Company,
including without limitation, trade secrets, intellectual property, software and
documentation, customer information (including, without limitation, customer
lists), company policies, practices and codes of conduct, internal analyses,
analyses of competitive products, strategies, merger and acquisition plans,
marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by the Company’s
privileges (such as the attorney-client privilege), internal audit reports,
contracts and sales proposals, training materials, employment and personnel
records, performance evaluations, and other sensitive information.  This
agreement does not relieve Optionee of any obligations Optionee has to the
Company under law.  If Optionee fails to comply with the provisions of this
paragraph 8(c), Optionee shall immediately forfeit all rights under the Option
if the Company, in its sole discretion, determines that such actions by Optionee
are, or were, detrimental to the Company.  Nothing in

 

4

--------------------------------------------------------------------------------


 

this paragraph shall prevent or limit Optionee’s ability to provide truthful
responses to legitimate inquiries from governmental agencies.

 

(d)                                 Post-termination finding of Cause.
Notwithstanding any other provision of this Agreement, Optionee shall
immediately forfeit all rights under the Award and shall repay to Company all
proceeds from the vesting or lapsing of the Award occurring after Optionee’s
termination of employment, if, within the two-year period beginning on
Optionee’s termination date, the Committee determines that Optionee, while
employed by the Company, engaged in conduct constituting Cause.   Consistent
with applicable law, any repayments shall include an interest factor equal to
the applicable federal short term interest rate pursuant to Internal Revenue
Code section 1274.  Interest shall begin to accrue on the 31st day after
Optionee (or, if applicable, Optionee’s estate or beneficiary) received the
Company’s written notification of its determination that such Cause exists or
existed, and shall continue to accrue until complete repayment is made to the
Company.  This provision shall not be effective after a Change in Control.

 

9.                                      TRANSFERABILITY OF OPTION.

 

Except to the extent permitted by the Committee in accordance with the
provisions of the Plan, the Optionee may not voluntarily or involuntarily
pledge, hypothecate, assign, sell or otherwise transfer the Option except by
will or the laws of descent and distribution, and during the Optionee’s
lifetime, the Option shall be exercisable only by the Optionee.

 

10.                               NO RIGHTS AS A SHAREHOLDER.

 

The Optionee shall have no rights as a shareholder with respect to any Common
Shares until the date of issuance to the Optionee of a certificate evidencing
such Common Shares.  No adjustments, other than as provided in Article IV of the
Plan, shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions for which the record date is
prior to the date the certificate for such Common Shares is issued.

 

11.                               REGISTRATION:  GOVERNMENTAL APPROVAL.

 

The Option granted hereunder is subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration, or
qualifications of Common Shares issuable upon exercise of the Option is required
by any securities exchange or under any state or Federal law, rule or
regulation, or the consent or approval of any governmental regulatory body or
other person is necessary or desirable as a condition of, or in connection with,
the issuance of Common Shares, no Common Shares shall be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions or with such conditions as are
acceptable to the Committee.

 

12.                               METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by contacting the stock broker designated by the Company from time to
time and following such

 

5

--------------------------------------------------------------------------------


 

broker’s instructions.   Alternatively, if Optionee wishes to use his or her
personal stock broker, Optionee may provide written notice to the Company,
Attention: Manager, Stock Administration.  Such notice shall state the election
to exercise the Option and the number of Common Shares in respect of which the
Option is being exercised, shall be signed by the person or persons so
exercising the Option and shall be accompanied by payment in full of the
Purchase Price for such Common shares.

 

Payment of such Purchase Price shall be made in United States dollars by
certified check or bank cashier’s check payable to the order of the Company or
by wire transfer to such account as may be specified by the Company for this
purpose.  Subject to such procedures and rules as may be adopted from time to
time by the Committee, the Optionee may also pay such Purchase Price by
(i) tendering to the Company Common Shares with an aggregate Fair Market Value
on the date of exercise equal to such Purchase Price provided that such Common
Shares must have been held by the Optionee for more than six (6) months,
(ii) delivery to the Company of a copy of irrevocable instructions to a
stockbroker to sell Common Shares or to authorize a loan from the stockbroker to
the Optionee and to deliver promptly to the Company an amount sufficient to pay
such Purchase Price, or (iii) any combination of the methods of payment
described in clauses (i) and (ii) and in the preceding sentence. The certificate
for Common Shares as to which the Option shall have been so exercised shall be
registered in the name of the person or persons so exercising the Option.  All
Common Shares purchased upon the exercise of the Option as provided herein shall
be fully paid and non-assessable.

 

The Company’s Insider Trading Policy 110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities,
including, but not limited to, exercises of options prior to effecting such
transaction.

 

13.                               INCOME TAX WITHHOLDING.

 

The Company may make such provisions and take such steps as it may deem
reasonably necessary or appropriate for the withholding of all federal, state,
local and other taxes required by law to be withheld with respect to the
exercise of the Option and the issuance of the Common Shares, including, but not
limited to, deducting the amount of any such withholding taxes from any other
amount then or thereafter payable to the Optionee, or requiring the Optionee, or
the beneficiary or legal representative of the Optionee, to pay to the Company
the amount required to be withheld or to execute such documents as the Company
deems necessary or desirable to enable it to satisfy its withholding
obligations.

 

14.                               COMMITTEE DISCRETION.

 

Any decision, interpretation or other action made or taken in good faith by the
Committee arising out of or in connection with this Agreement, the Plan or the
Option shall be final, binding and conclusive on the Company, Optionee and any
respective heir, executor, administrator, successor or assign.

 

15.                               NON-QUALIFIED STOCK OPTION.

 

The Option granted hereunder is not intended to be an “incentive stock option”
within the meaning of Section 422 of the Code.

 

6

--------------------------------------------------------------------------------


 

16.                               WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Optionee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Optionee’s employment with
Company.  The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims relating
to this Agreement and any other claim relating to Optionee’s employment with the
Company.

 

17.                               GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state.  Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

18.                               HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

19.                               EXECUTION.

 

This Agreement is voidable by the Company if the Optionee does not execute the
Agreement within 30 days of execution by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the Grant Date.

 

 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.

 

 

 

 

 

 

 

 

 

  By:

 

Date

 

 

Executive Vice President,

 

 

 

General Counsel and Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

Date

 

 

 

 

7

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (“Agreement”) is made between Qwest
Communications International Inc., a Delaware corporation (the “Company”), and
                                         (the “Grantee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to grant shares of Common
Stock, par value $0.01 per share, of the Company (“Common Stock”) to the Grantee
subject to the restrictions and on the terms and conditions specified below.

 

NOW THEREFORE, in connection with the mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      DEFINITIONS; CONFLICTS.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan.  The terms and provisions of the Plan are
incorporated herein by reference.  In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the terms and provisions of the Plan shall govern and control. 
In the event of a conflict or inconsistency between the terms and conditions of
this Agreement and any agreement between Grantee and U S WEST, Inc. and/or its
subsidiaries, the terms and conditions of this Agreement shall govern and
control.  In the event of a conflict or inconsistency between the terms and
conditions of this Agreement and any employment agreement between Company and
Grantee (other than an agreement between the Grantee and U S WEST, Inc. and/or
its subsidiaries), such employment agreement shall govern.

 

2.                                      GRANT OF RESTRICTED STOCK.

 

The Company hereby grants to the Grantee                shares (the “Shares”) of
Common Stock (the “Restricted Stock”), effective as of
                           (the “Transfer Date”).  After the Grantee becomes the
holder of record with respect to the Restricted Stock, the Grantee shall be
treated as the beneficial owner of the Restricted Stock and shall have the right
to receive all amounts, including cash and property of any kind, distributed
with respect to the Restricted Stock.

 

3.                                      RESTRICTIONS.

 

The Grantee shall not sell, assign, transfer by gift or otherwise, pledge,
hypothecate, or otherwise dispose of, by operation of law or otherwise, any of
the Shares for the period commencing on the Transfer Date and ending on the
Expiration Date (as defined in Section 4 below), except as otherwise provided in
Section 4 or Section 5 or as otherwise permitted by this Agreement or the terms
of the Plan.

 

--------------------------------------------------------------------------------


 

If any transfer of Shares is made or attempted to be made contrary to the terms
of this Agreement, the Company shall have the right to acquire for its own
account, without the payment of any consideration therefor, such Shares from the
owner thereof or his transferee, at any time before or after such prohibited
transfer.  In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights to specific performance to the extent permitted
by law and may exercise such other equitable remedies then available to it.  The
Company may refuse for any purpose to recognize any transferee who receives
Shares contrary to the provisions of this Agreement as a stockholder of the
Company and may retain and/or recover all dividends on such Shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

4.                                      VESTING; LAPSE OF RESTRICTIONS.

 

Except as otherwise provided in this Agreement, the Shares of Restricted Stock
shall vest in one-third installments upon each of the first three anniversaries
following the Transfer Date; provided that, with respect to each installment,
the Grantee has remained in continuous employment with the Company from the
Transfer Date until the date such installment is designated to vest.

 

The Restricted Stock shall be fully vested and this Agreement shall terminate on
the last vesting installment date described in the paragraph immediately above
(the “Expiration Date”).  Shares that have become vested and as to which the
restrictions have lapsed shall be referred to as Vested Shares.  Shares that
have not become vested and as to which the restrictions have not lapsed shall be
referred to as Unvested Shares.

 

Notwithstanding the vesting schedule set forth above, the Unvested Shares will
immediately become Vested Shares in the event of the Grantee’s death or
Disability, or upon a Change in Control.

 

The Grantee may, at Grantee’s discretion and subject to the policies of the
Company, sell, assign, transfer by gift or otherwise, hypothecate, or otherwise
dispose of, by operation of law or otherwise, any of the Vested Shares not
withheld by the Company for tax withholding purposes pursuant to Section  9.

 

5.                                      TERMINATION OF EMPLOYMENT; FORFEITURE OF
UNVESTED SHARES.

 

In the event the Grantee’s employment with the Company is terminated for any
reason other than due to death or Disability, all Unvested Shares shall be
forfeited and the Grantee shall immediately transfer and assign to the Company,
without the requirement of consideration, all Unvested Shares, which shall
promptly be tendered to the Company by the delivery of certificates, if any, for
such Unvested Shares, duly endorsed in blank by the Grantee or the Grantee’s
representative or with stock powers attached thereto duly endorsed, at the
Company’s principal offices, all in form suitable for the transfer of such
Shares to the Company without the payment of any consideration therefor by the
Company.  After the time at which any such Shares are required to be delivered
to the Company for transfer to the Company, the Company shall not pay any
dividend to the

 

2

--------------------------------------------------------------------------------


 

Grantee on account of such Shares or permit the Grantee to exercise any of the
privileges or rights of a stockholder with respect to such Shares, but shall, in
so far as permitted by law, treat the Company as the owner of such Shares.

 

6.                                      ADJUSTMENT OF THE SHARES.

 

Upon the occurrence of an event described in Article IV of the Plan, the Shares
shall be adjusted in accordance with Article IV.

 

7.                                      FORFEITURE OF UNVESTED SHARES.

 

(a)                                  Performance for Competitors.
Notwithstanding any other provision of this Agreement, Grantee shall immediately
forfeit all rights under the Restricted Stock Award, if, Grantee accepts
employment with a Competitor (as defined herein) or during the 18 month period
beginning on the date of Grantee’s termination of employment, Grantee owns more
than 2% of the common stock of, or is employed by, advises, represents or
assists in any other way any Competitor and if the Company, in its sole
discretion, determines that such actions by Grantee are, or could be,
detrimental to the Company.    For the purposes of this Agreement, “Competitor”
means a person or entity that competes with, or intends to compete with the
Company with respect to any product sold or service performed by the Company in
any state or country in which the Company sells such products or performs such
services, and if the Company, in its sole discretion, determines that such
actions by Grantee are detrimental to the Company. Notwithstanding the
foregoing, if Grantee is an attorney, Grantee may, subject to the applicable
rules of ethics and the nondisclosure provisions herein, perform services solely
in his or her capacity as an outside attorney on behalf of any person or entity,
even if such person or entity competes with Qwest or sells goods or services
similar to those Qwest sells.

 

(b)                                 Non-solicitation of Employees.
Notwithstanding any other provision of this Agreement, Grantee shall immediately
forfeit all rights under the Restricted Stock Award, if, during the one-year
period beginning on the date of Grantee’s termination of employment, Grantee
induces any employee of Qwest to leave Qwest’s employment, and if the Company,
in its sole discretion, determines that such actions by Grantee are detrimental
to the Company.

 

(c)                                  Nondisclosure. Grantee will not disclose
outside of the Company or to any person within the Company who does not have a
legitimate business need to know, any Confidential Information (as defined
below) during Grantee’s employment with the Company. Grantee will not disclose
to anyone or make any use of any Confidential Information of the Company after
Grantee’s employment with the Company ends for any reason, except as required by
law after timely notice is given by Grantee to the Company. This agreement not
to disclose or use Confidential Information means, among other things, that
Grantee, for a period of 18 months beginning on the effective date of the
termination of Grantee’s employment with the Company or any other Qwest entity
for any reason, may not

 

3

--------------------------------------------------------------------------------


 

take or perform a job whose responsibilities would likely lead Grantee to
disclose or use Confidential Information. Grantee acknowledges and agrees that
the assumption and performance of such responsibilities, in that situation,
would likely result in the disclosure or use of Confidential Information and
would likely result in irreparable injury to the Company. Moreover, during
Grantee’s employment with the Company, Grantee shall not disclose or use for the
benefit of the Company, himself or any other person or entity any confidential
or trade secret information belonging to any former employer or other person or
entity to which Grantee owes a duty of confidence or nondisclosure of such
information. If a court determines that this provision is too broad, Grantee and
Company agree that the court shall modify the provision to the extent (but not
more than is) necessary to make the provision enforceable. “Confidential
Information” is any oral or written information not generally known outside of
the Company, including without limitation, trade secrets, intellectual property,
software and documentation, customer information (including, without limitation,
customer lists), company policies, practices and codes of conduct, internal
analyses, analyses of competitive products, strategies, merger and acquisition
plans, marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by the Company’s
privileges (such as the attorney-client privilege), internal audit reports,
contracts and sales proposals, training materials, employment and  personnel
records, performance evaluations, and other sensitive information. This
agreement does not relieve Grantee of any obligations Grantee has to the Company
under law. If Grantee fails to comply with the provisions of this paragraph
7(c), Grantee shall immediately forfeit all rights under the Restricted Stock
Award if the Company, in its sole discretion, determines that such actions by
Grantee are, or were, detrimental to the Company.  Nothing in this paragraph
shall prevent or limit Grantee’s ability to provide truthful responses to
legitimate inquiries from governmental agencies.

 

(d)                                 Post-termination finding of Cause.
Notwithstanding any other provision of this Agreement, Grantee shall immediately
forfeit all rights under the Restricted Stock Award and shall repay to Company
all proceeds from the vesting or lapsing of the Award occurring after Grantee’s
termination of employment, if, within the two-year period beginning on Grantee’s
termination date, the Company determines that Grantee, while employed by
Company, engaged in conduct constituting Cause (as defined by any employment
agreement between Company and Grantee, or if there is no employment agreement,
as defined by the Plan).  Consistent with applicable law, any repayments shall
include an interest factor equal to the applicable federal short term interest
rate pursuant to Internal Revenue Code section 1274.  Interest shall begin to
accrue on the 31st day after Grantee (or, if applicable, Grantee’s estate or
beneficiary) received Company’s written notification of its determination that
such Cause exists or existed, and shall continue to accrue until complete
repayment is made to Company.  This provision shall not be effective after a
Change in Control (as defined in Section 5.4(b) of the Plan).

 

4

--------------------------------------------------------------------------------


 

8.                                       ENFORCEMENT OF RESTRICTIONS.

 

If a certificate or certificates representing Shares is issued, it shall bear
the following legend:

 

“The Shares of stock represented by this Certificate are subject to all of the
terms of a Restricted Stock Agreement between Qwest Communications International
Inc. and the registered owner of this Certificate (the “Agreement”) and to the
terms of the Qwest Communications International Inc. Equity Incentive Plan. 
Copies of the Agreement and the Plan are on file at the office of the Company. 
The Agreement, among other things, limits the right of the Owner to transfer the
Shares represented hereby and provide in certain circumstances that all or a
portion of the Shares must be returned to the Company.”

 

The Company may, in its sole discretion, require the Grantee to keep the
certificate, if any, representing the Unvested Shares, duly endorsed, in the
custody of the Company while the Unvested Shares are subject to the restrictions
contained in Section 2.  The Company may, in its sole discretion, require that
the certificate, if any, representing the Unvested Shares, duly endorsed, be
held in the custody of a third party while the Unvested Shares are subject to
the restrictions contained in Section 3.

 

The Company’s Insider Trading Policy 110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities
prior to transaction.

 

9.                                      TAX WITHHOLDING.

 

Notwithstanding any Plan provision to the contrary, upon the vesting of any
portion of the Shares, the Company shall withhold from the Vested Shares a
number of Shares having a value equal to the minimum amount required to be
withheld under applicable federal, state and local income and other tax laws
(collectively, “Withholding Taxes”).  In such case, the value of the Shares to
be withheld shall be based on the closing price of the Company’s common stock as
reported on the New York Stock Exchange on the date the amount of the
Withholding Taxes is determined (the “Tax Date”).

 

10.                               BINDING EFFECT.

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

11.                               WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Grantee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Grantee’s employment with
Company.  The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a

 

5

--------------------------------------------------------------------------------


 

jury trial for all claims relating to this Agreement and any other claim
relating to Grantee’s employment with the Company.

 

12.                               GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state.  Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

13.                               HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

14.                               EXECUTION.

 

This Agreement is voidable by the Company if the Grantee does not execute the
Agreement within 30 days of execution by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the Transfer Date.

 

 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Executive Vice President,

 

 

 

General Counsel and Chief Administrative Officer

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------


 

PERFORMANCE SHARE AGREEMENT

 

This Performance Share Agreement (“Agreement”) is made between Qwest
Communications International Inc., a Delaware corporation (the “Company”), and
                                                             (the “Grantee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to grant an Award to the
Grantee subject to the terms and conditions herein.

 

NOW THEREFORE, in connection with the mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 


1.                                      DEFINITIONS; CONFLICTS.


 


CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN THERETO IN THE PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE.


 


2.                                      GRANT OF PERFORMANCE SHARES.


 


(A)                                  PERFORMANCE SHARES.  THE COMPANY HEREBY
GRANTS TO THE GRANTEE          PERFORMANCE SHARES ON                      ,
20     (THE “GRANT DATE”).  EXCEPT AS PROVIDED BELOW, THE PERFORMANCE SHARES
WILL BE UNVESTED AND FORFEITABLE.


 


(B)                                 PERFORMANCE PERIOD.  THE “PERFORMANCE
PERIOD” BEGINS ON                             , AND ENDS ON THE EARLIER OF
(I)                          OR (II) THE CLOSING DATE OF A CHANGE IN CONTROL.


 


(C)                                  VESTING OF PERFORMANCE SHARES.  EXCEPT AS
PROVIDED IN PARAGRAPH 3(C) BELOW, THE PERFORMANCE SHARES WILL VEST ON THE LAST
DAY OF THE PERFORMANCE PERIOD PROVIDED THAT THE GRANTEE REMAINS EMPLOYED WITH
THE COMPANY FOR THE ENTIRE PERFORMANCE PERIOD.


 


(D)                                 PERFORMANCE PAYOUT.  AS SOON AS PRACTICABLE
AFTER THE END OF THE PERFORMANCE PERIOD, THE COMPANY WILL CALCULATE THE
PERCENTAGE, IF ANY, OF THE PERFORMANCE SHARES TO BE PAID OUT PURSUANT TO THE
FORMULA SET FORTH IN EXHIBIT 1, HERETO.


 


(E)                                  SETTLEMENT IN SHARES OR CASH.  THE AMOUNT
PAYABLE TO THE GRANTEE FOR THE GRANTEE’S VESTED PERFORMANCE SHARES, AS ADJUSTED
AS DESCRIBED IN THE FORMULA SET FORTH IN EXHIBIT 1,  MAY BE PAID EITHER IN
SHARES OF COMMON STOCK PAR VALUE $0.01 PER SHARE, OF THE COMPANY (“COMMON
STOCK”), IN CASH BASED ON THE FAIR MARKET VALUE OF THE COMMON STOCK, (DETERMINED
BASED ON THE CLOSING PRICE FOR THE COMMON STOCK ON THE LAST DAY OF THE
PERFORMANCE PERIOD, AS REPORTED ON THE NEW YORK STOCK EXCHANGE), AS ELECTED BY
GRANTEE IN WRITING EXCEPT THAT CASH SHALL BE


 

--------------------------------------------------------------------------------



 


DISTRIBUTED IN LIEU OF ANY FRACTIONAL SHARE OF COMMON STOCK OR IF NO ELECTION IS
MADE.   EACH PERFORMANCE SHARE IS EQUAL TO ONE SHARE OF COMMON STOCK.  AN
ELECTION TO BE PAID IN COMMON STOCK IS SUBJECT TO QWEST’S INSIDER TRADING
POLICY.


 


(F)                                    PAYMENT DATE.  SETTLEMENT PURSUANT TO
PARAGRAPH 2(E) WILL OCCUR WITHIN FIVE BUSINESS DAYS AFTER THE END OF THE
PERFORMANCE PERIOD.


 


3.                                      TERMINATION OF EMPLOYMENT DURING
PERFORMANCE PERIOD.


 


(A)                                  RESIGNATION OR RETIREMENT.  IN THE EVENT
GRANTEE RESIGNS OR RETIRES HIS OR HER EMPLOYMENT WITH THE COMPANY DURING THE
PERFORMANCE PERIOD ALL PERFORMANCE SHARES AND RIGHTS THERETO WILL BE FORFEITED
AND CANCELED IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT AND THE GRANTEE
WILL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO SUCH
PERFORMANCE SHARES.


 


(B)                                 INVOLUNTARY TERMINATION OF EMPLOYMENT WITH
OR WITHOUT CAUSE.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS
INVOLUNTARILY TERMINATED DURING THE PERFORMANCE PERIOD WITHOUT CAUSE (AS DEFINED
BY ANY EMPLOYMENT AGREEMENT BETWEEN COMPANY AND GRANTEE, OR IF THERE IS NO
EMPLOYMENT AGREEMENT, AS DEFINED BY THE PLAN) OR DURING OR AFTER THE PERFORMANCE
PERIOD FOR CAUSE, ALL PERFORMANCE SHARES AND RIGHTS THERETO WILL BE FORFEITED
AND CANCELED IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT AND THE GRANTEE
WILL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO SUCH
PERFORMANCE SHARES.


 


(C)                                  TERMINATION BECAUSE GRANTEE DIES OR BECOMES
DISABLED.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED
DURING THE PERFORMANCE PERIOD DUE TO THE GRANTEE’S DEATH OR DISABILITY, THE
GRANTEE’S PERFORMANCE  SHARES SHALL IMMEDIATELY VEST.  THE COMPANY WILL
DETERMINE THE TOTAL AMOUNT, IF ANY, TO BE PAID TO THE GRANTEE FOR SUCH VESTED
PERFORMANCE SHARES AT THE END OF THE PERFORMANCE PERIOD AS SET FORTH IN
PARAGRAPH 2(D) OF THIS AGREEMENT.  THE AMOUNT PAID TO GRANTEE WILL BE PRORATED
BASED ON THE RATIO OF THE NUMBER OF MONTHS THE GRANTEE WAS EMPLOYED DURING THE
PERFORMANCE PERIOD TO THE TOTAL NUMBER OF MONTHS IN THE PERFORMANCE PERIOD. 
PARTIAL MONTHS OR EMPLOYMENT WILL BE COUNTED AS FULL MONTHS FOR THE PURPOSES OF
THIS PARAGRAPH.  PAYMENT FOR THE VESTED PERFORMANCE SHARES WILL BE MADE AS
PROVIDED IN PARAGRAPHS 2(E) AND (F).


 


(D)                                 TERMINATION OF EMPLOYMENT AFTER PERFORMANCE
PERIOD.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED
AFTER THE END OF THE PERFORMANCE PERIOD FOR ANY REASON OTHER THAN FOR CAUSE, BUT
BEFORE PAYMENT HAS BEEN MADE, THE PERFORMANCE SHARES SHALL BE PAYABLE AS
PROVIDED HEREIN AS IF SUCH TERMINATION HAD NOT OCCURRED.


 

4.                                      ADJUSTMENT OF PERFORMANCE SHARES.

 

Upon the occurrence of an event described in Article IV of the Plan, the number
of Performance Shares granted herein shall be adjusted in accordance with
Article IV.

 

2

--------------------------------------------------------------------------------


 

5.                                      FORFEITURE OF PERFORMANCE SHARES.

 

(a)                                  Performance for Competitors. 
Notwithstanding any other provision of this Agreement, Grantee shall immediately
forfeit all Performance Shares (whether or not vested) and all rights under this
Agreement if, prior to the payment of the Performance Shares, Grantee accepts
employment with a Competitor (as defined herein) or Grantee owns more than 2% of
the common stock of, or is employed by, advises, represents or assists in any
other way any Competitor and if the Company, in its sole discretion, determines
that such actions by Grantee are, or could be, detrimental to the Company.  For
the purposes of this Agreement, “Competitor” means a person or entity that
competes with, or intends to compete with the Company with respect to any
product sold or service performed by the Company in any state or country in
which the Company sells such products or performs such services, and if the
Company, in its sole discretion, determines that such actions by Grantee are
detrimental to the Company.  Notwithstanding the foregoing, if Grantee is an
attorney, Grantee may, subject to the applicable rules of ethics and the
nondisclosure provisions herein, perform services solely in his or her capacity
as an outside attorney on behalf of any person or entity, even if such person or
entity competes with the Company or sells goods or services similar to those the
Company sells.

 

(b)                                 Non-solicitation of Employees. 
Notwithstanding any other provision of this Agreement, Grantee shall immediately
forfeit all Performance Shares (whether or not vested) and all rights under this
Agreement if, prior to the payment of the Performance Shares, Grantee induces
any employee of the Company to leave the Company’s employment, and if the
Company, in its sole discretion, determines that such actions by Grantee are
detrimental to the Company.

 

(c)                                  Nondisclosure.  Grantee will not disclose
outside of the Company or to any person within the Company who does not have a
legitimate business need to know, any Confidential Information (as defined
below) during Grantee’s employment with the Company.  Grantee will not disclose
to anyone or make any use of any Confidential Information of the Company after
Grantee’s employment with the Company ends for any reason, except as required by
law after timely notice is given by Grantee to the Company.  This agreement not
to disclose or use Confidential Information means, among other things, that
Grantee, for a period of 18 months beginning on the effective date of the
termination of Grantee’s employment with the Company, or any subsidiary or
parent of the Company, for any reason, may not take or perform a job whose
responsibilities would likely lead Grantee to disclose or use Confidential
Information.  Grantee acknowledges and agrees that the assumption and
performance of such responsibilities, in that situation, would likely result in
the disclosure or use of Confidential Information and would likely result in
irreparable injury to the Company.  Moreover, during Grantee’s employment with
the Company, Grantee shall not disclose or use for the benefit of the Company,
himself or any other person or entity any confidential or trade secret
information belonging to any former employer or other person or entity to which
Grantee owes a duty of confidence or nondisclosure of such

 

3

--------------------------------------------------------------------------------


 

information.  If a court determines that this provision is too broad, Grantee
and Company agree that the court shall modify the provision to the extent (but
not more than is) necessary to make the provision enforceable.  “Confidential
Information” is any oral or written information not generally known outside of
the Company, including without limitation, trade secrets, intellectual property,
software and documentation, customer information (including, without limitation,
customer lists), company policies, practices and codes of conduct, internal
analyses, analyses of competitive products, strategies, merger and acquisition
plans, marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by the Company’s
privileges (such as the attorney-client privilege), internal audit reports,
contracts and sales proposals, training materials, employment and  personnel
records, performance evaluations, and other sensitive information.  This
Agreement does not relieve Grantee of any obligations Grantee has to the Company
under law.  If Grantee fails to comply with the provisions of this paragraph
5(c), Grantee shall immediately forfeit all Performance Shares and all rights
under this Agreement if the Company, in its sole discretion, determines that
such actions by Grantee are, or were, detrimental to the Company.  Nothing in
this paragraph shall prevent or limit Grantee’s ability to provide truthful
responses to legitimate inquiries from governmental agencies.

 

6.                                      TRANSFERABILITY OF PERFORMANCE SHARES.

 

The Grantee may not voluntarily or involuntarily pledge, hypothecate, assign,
sell or otherwise transfer any Performance Shares held by the Grantee, except by
will or the laws of descent and distribution, and during the Grantee’s lifetime,
payment for the Performance Shares shall be made only to the Grantee.

 

7.                                      NO RIGHTS AS A SHAREHOLDER.

 

The Grantee shall have no rights as a shareholder with respect to any shares of
Common Stock that may be payable for the Performance Shares until the Grantee
becomes a holder of record of those shares.  No adjustments, other than as
provided in Article IV of the Plan, shall be made for dividends (ordinary or
extraordinary and whether in cash, securities or other property) or
distributions for which the record date is prior to the date on which the
Grantee becomes the holder of record of the shares of Common Stock.

 

8.                                      REGISTRATION; GOVERNMENTAL APPROVAL.

 

The grant of Performance Shares hereunder is subject to the requirement that, if
at any time the Company determines, in its discretion, that the listing,
registration, or qualifications of shares of Common Stock issuable upon payment
for the Performance Shares is required by any securities exchange or under any
state or federal law, rule or regulation, or the consent or approval of any
governmental regulatory body or other person is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Common Stock, no
shares shall be issued, in whole or in part, unless such

 

4

--------------------------------------------------------------------------------


 

listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions or with such conditions as are acceptable to the
Company.

 

9.                                      TAX WITHHOLDING.

 

The Company may make such provisions and take such steps as it may deem
reasonably necessary or appropriate for the withholding of all federal, state,
local and other taxes required by law to be withheld with respect to the vesting
of and payment for the Performance Shares.  Notwithstanding any Plan provision
to the contrary, upon the issuance of any shares of Common Stock for the
Performance Shares pursuant to paragraph 2(e), above, the Company shall withhold
from those shares a number of shares having a value equal to the minimum amount
required to be withheld under applicable federal, state and local income and
other tax laws (collectively, “Withholding Taxes”). In such case, the value of
the Shares to be withheld shall be based on the closing market price of the
Common Stock on the date the amount of the Withholding Taxes is determined.

 

10.                               COMMITTEE DISCRETION.

 

Any decision, interpretation or other action made or taken in good faith by the
Committee arising out of or in connection with this Agreement, the Plan or the
Performance Shares shall be final, binding and conclusive on the Company, the
Grantee and any respective heir, executor, administrator, successor or assign.

 

11.                               BINDING EFFECT.

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

12.                               WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Grantee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Grantee’s employment with
Company.  The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims relating
to this Agreement and any other claim relating to Grantee’s employment with the
Company.

 

13.                               GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state.  Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

5

--------------------------------------------------------------------------------


 

14.                               HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

15.                               EXECUTION.

 

This Agreement is voidable by the Company if the Grantee does not execute the
Agreement within 30 days of execution by the Company.

 

16.                               COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE.

 

To the extent applicable, the provisions of this Agreement shall be read
consistent with Section 409A of the Internal Revenue Code and the final Treasury
Regulations issued thereunder.  Payments for Performance Shares shall not be
accelerated except as expressly permitted under Code Section 409A or the final
regulations issued thereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the Grant date.

 

 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Executive Vice President,

 

 

 

General Counsel and Chief Administrative Officer

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------


 


EXHIBIT 1


 


PERFORMANCE TARGETS AND CALCULATION OF PAYOUTS


 


THE PERCENTAGE, IF ANY, OF THE VESTED PERFORMANCE SHARES THAT WILL BE PAID TO
THE GRANTEE IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS AND CONDITIONS OF, THE
AGREEMENT WILL BE CALCULATED AS FOLLOWS (ROUNDED TO A FULL BASIS POINT):


 


[(AVERAGE QWEST TSR PERCENTAGE - AVERAGE TELECOM PEER TSR PERCENTAGE) X 5] +
100%;


 


PROVIDED, HOWEVER, THAT THE MAXIMUM PERCENTAGE OF THE VESTED PERFORMANCE SHARES
THAT WILL BE PAID TO THE GRANTEE IS 200%.  THE TABLE BELOW IS PROVIDED ONLY AS
AN EXAMPLE OF THE CALCULATION ABOVE:

 

If the Average Qwest TSR
Percentage minus the
Average Telecom Peer TSR
Percentage equals:

 

Then the percentage of the
vested Performance Shares
that will be paid to the
Grantee will be:

 


20% OR MORE


 


200


%


10%


 


150


%


0%


 


100


%


-10%


 


50


%


-20% OR LESS


 


0


%


 


FOR PURPOSES OF THE CALCULATION ABOVE:


 


1.               “AVERAGE QWEST TSR PERCENTAGE” IS THE PERCENTAGE INCREASE OR
DECREASE IN (A) THE AVERAGE OF THE CLOSING MARKET PRICE OF ONE SHARE OF COMMON
STOCK (AS ADJUSTED FOR ALL DIVIDENDS PAID, ASSUMING THEY ARE REINVESTED ON THE
APPLICABLE PAYMENT DATES) ON EACH TRADING DAY IN THE MEASUREMENT PERIOD, AS
COMPARED TO (B) THE CLOSING MARKET PRICE OF ONE SHARE OF COMMON STOCK ON THE
FIRST DAY OF THE PERFORMANCE PERIOD.


 


2.               “AVERAGE TELECOM PEER TSR PERCENTAGE” IS CALCULATED AS FOLLOWS:


 


(A)          FOR EACH COMPANY IN THE TELECOM PEER GROUP, CALCULATE THE
PERCENTAGE INCREASE OR DECREASE IN (I) THE AVERAGE OF THE CLOSING MARKET PRICE
OF ONE SHARE OF THE COMPANY’S COMMON STOCK (AS ADJUSTED FOR ALL DIVIDENDS PAID,
ASSUMING THEY ARE REINVESTED ON THE APPLICABLE PAYMENT DATES) ON EACH TRADING
DAY IN THE MEASUREMENT PERIOD, AS COMPARED TO (II) THE CLOSING MARKET PRICE OF
ONE SHARE OF THE COMPANY’S COMMON STOCK ON THE FIRST DAY OF THE PERFORMANCE
PERIOD; AND


 


(B)         CALCULATE THE AVERAGE OF THE PERCENTAGES CALCULATED UNDER PARAGRAPH
2(A) ABOVE.


 


3.               “MEASUREMENT PERIOD” IS THE 60 CONSECUTIVE TRADING DAYS ON THE
NEW YORK STOCK EXCHANGE ENDING ON THE LAST DAY OF THE PERFORMANCE PERIOD (OR THE
IMMEDIATELY PRECEDING TRADING DAY IF THE LAST DAY OF THE PERFORMANCE PERIOD IS
NOT A TRADING DAY); PROVIDED, HOWEVER, THAT IN THE EVENT OF A CHANGE IN CONTROL
THE “MEASUREMENT PERIOD” IS ONLY THE CLOSING DATE OF THE CHANGE IN CONTROL.


 


4.               “TELECOM PEER GROUP” IS AT&T, CENTURYTEL, CINCINNATI BELL,
CITIZENS COMMUNICATIONS COMPANY, EMBARQ, VERIZON AND WINDSTREAM
COMMUNICATIONS.   THE DEFINITION OF THE TELECOM PEER GROUP IS SUBJECT TO CHANGE
IN THE SOLE AND EXCLUSIVE DISCRETION OF THE COMMITTEE SHOULD ONE OR MORE MEMBERS
OF THE TELECOM PEER GROUP CEASE TO BE IN EXISTENCE OR UNDERGO A MATERIAL CHANGE
IN ITS BUSINESS.


 

--------------------------------------------------------------------------------